Citation Nr: 1531939	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for asthma.

2.  Entitlement to service connection for arthritis of the left ankle, to include as secondary to service-connected degenerative disc disease of the lumbar and chronic left hip strain.

3.  Entitlement to service connection for arthritis of the right great toe, to include as secondary to service-connected degenerative disc disease of the lumbar and chronic left hip strain.

4.  Entitlement to a specially adapted housing (SAH).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, January 2012 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The August 2007 rating decision denied service connection for arthritis of the left ankle and the right great toe.  Thereafter, in the January 2012 rating decision, the RO confirmed and continued a prior denial of service connection for asthma.  Lastly, in the December 2014 rating decision, the RO, in pertinent part, denied entitlement to SAH.

In May 2014, the appellant testified before a decision review officer (DRO) at the RO.  Additionally, in April 2015, he testified before the undersigned at a Board hearing with regard to the issues of service connection for a left ankle disability and a right great toe disability.  Transcripts of these hearings are of record and have been reviewed.

The Board acknowledges that the issue of whether new and material evidence to reopen the claim of service connection for asthma has not been certified to the Board.  However, Veteran's substantive appeal was received in August 2014.  As the appellant timely perfected an appeal, the Board will accept jurisdiction of this issue.

The issues of enlistment to increased ratings for a lumbar spine disability and left hip strain have been raised by the record in a July 2013 Report of General Information.  The Veteran again raised the issue of entitlement to an increased rating for a left hip disability in a February 2015 statement.  However these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board also notes that in a January 2015 rating decision, the RO proposed to discontinue entitlement to special monthly compensation (SMC), effective April 1, 2015.  Thereafter, in a February 2015 statement, the appellant requested a hearing on the proposed discontinuance.  However, a hearing has not been scheduled.  As such, the Board has referred this issue for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2008 for his left ankle and right great toe disabilities.  The examiner diagnosed capsulitis of the right first and left ankle joint, with tenderness.  He determined that the conditions did not have any correlation to the appellant's spinal disease, spinal history or service related injury.  Specifically, he determined that there was no casual or contributory relationship between the Veteran's spinal injury and foot complaints.  Further, the foot complaints did not have any causal or contributory association with his military service.

The Board finds that the April 2008 examination is inadequate.  While the examiner determined that the diagnosed conditions were not caused by his spinal history or military service, he did not provide an opinion as to whether the Veteran's left ankle and right great toe disabilities have been aggravated by his service-connected lumbar spine disability.  On remand, an additional VA examination and opinion must be obtained.

During the May 2014 DRO hearing and April 2015 Board hearing, the Veteran asserted that his left ankle and right great toe disabilities were also due to his service-connected left hip disability.  As such, a VA opinion should be obtained to determine whether the disabilities on appeal are related to the Veteran's service-connected left hip disability.  

During the April 2015 Board hearing, the Veteran reported that he had a medical appointment scheduled the month following the hearing.  Additionally, in correspondence received in May 2015, it was reported that a VA podiatrist provided a note in the appellant's medical record regarding the etiology of his left ankle and right great toe disabilities.  The correspondence also noted that the appellant had been referred to a civilian orthopedic specialist.  Thus, on remand, all outstanding VA and private treatment records must be obtained.

In the Veteran's substantive appeal (VA Form 9) received in August 2014 in relation to his claim of whether new and material evidence has been received to reopen the claim of service connection for asthma, he requested a Board videoconference hearing.  A remand is necessary to schedule the Veteran for a Board videoconference hearing as to this issue.

As noted, in the December 2014 rating decision, the RO denied entitlement to SAH.  In February 2015, the Veteran filed a notice of disagreement.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, this issue must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board videoconference hearing on the issue of whether new and material evidence has been received to reopen the claim of service connection for asthma.

2.  Issue a statement of the case on the issue of entitlement to specially adapted house.  

3.  Obtain all outstanding VA treatment records.

4.  Ask the Veteran to identify all private medical treatment providers with respect to his left ankle and right great toe disabilities and furnish appropriate authorization for the release of the medical records.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

5.  Schedule the Veteran for a VA examination to determine the etiology of his left ankle and right great toe disabilities.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify each left ankle and right great toe disability found on examination and noted in the Veteran's medical records.  Thereafter, the examiner should provide the following opinions:

a.  Is it at least as likely as not (a 50 percent or greater probability) that any left ankle or right great toe disability was caused by the Veteran's service-connected lumbar spine or left hip disabilities?

b.  Is it at least as likely as not (a 50 percent or greater probability) that any left ankle or right great toe disability has been aggravated (chronically worsened) by the Veteran's service-connected lumbar spine or left hip disabilities?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of left ankle or right great toe disability prior to aggravation?

c.  If the left ankle or right great toe disabilities were not caused or aggravated by the Veteran's service-connected lumbar spine or left hip disabilities, is at least as likely as not (50 percent or greater probability) that the left ankle or right great toe disabilities are otherwise related to his period of active military service. 

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

6.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






